Citation Nr: 1143236	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-27 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a stomach disorder. 

3.  Entitlement to service connection for a skin disorder, claimed as jungle rot. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and friend



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to May 1970.  He received the Combat Infantryman's Badge, among his awards.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In an April 2007 rating decision, the RO in Togus, Maine, in part, denied the Veteran's service connection for claim for a stomach disorder.  In a February 2008 rating decision, the RO in Detroit, MI, in part, denied service connection for a bilateral hearing loss disability and jungle rot.  The Veteran perfected appeals of these issues. 

In August 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned.  A copy of the transcript has been associated with the claims folder

In August 2010, the Veteran submitted additional evidence in support of his claims.    He specifically indicated that he was waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance.  Therefore, the Board may proceed with adjudication of the claims.  38 C.F.R. § 20.1304(c) (2011). 

During his August 2010 hearing, the Veteran raised the issue of service connection for prostate cancer.  See August 2010 hearing transcript, page 11.  However, as this issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it and it is REFERRED to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

Claim for service connection for hearing loss disability-With regard to the claim for service connection for a bilateral hearing loss disability, the Veteran essentially contends that it is related to service.  He asserts that he was exposed to acoustic trauma from artillery and mortars during service.   The Veteran was afforded an audiological examination in March 2007.  The examination report reflects that the Veteran did not demonstrate hearing loss for VA compensation purposes at that time.  See 38 C.F.R. § 3.385 (2011).  However, at his August 2010 hearing, the Veteran testified that his hearing had worsened since the March 2007 VA examination report.  The Veteran is entitled to contemporaneous VA examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

The Board notes that acoustic trauma in service is conceded given the Veteran's status as a combat Veteran, and his competent and credible statements as to acoustic trauma in service.  See 38 U.S.C.A. § 1154(b) (2011); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (noting that a combat Veteran's assertions of an event during combat are to be presumed true if consistent with the time, place and circumstances of such service); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  

Furthermore, the March 2007 VA examiner opined that the Veteran's tinnitus was as at least as likely as not due to noise exposure in service, and the RO subsequently granted service connection for tinnitus.  Since the Veteran is now contending that his hearing is worse, he should be afforded another VA audiological examination to determine whether he now has hearing loss for VA compensation purposes.

Claim for service connection for skin disorder-As to the claim for service connection for a skin disorder, claimed as jungle rot, the Board notes that the Veteran stated that he has had problems with his since skin service.  His friend also testified at the hearing that he noticed that the Veteran had skin problems in the mid 1970's.  

The Veteran was afforded an examination for his skin in June 2007.  The examiner noted that the claims folder reflected that the Veteran was treated in September 1969 with penicillin for sores on his body.  Upon evaluation of the Veteran, the examiner found that there was no rash on his face or feet, but there was one skin lesion on the left mammary area.  The examiner noted that there was also minimal yellow discoloration of toenail number one distally, which he indicated was likely onychomycosis.  He stated that without available documentation and service treatment records, he could not provide an opinion without resorting to speculation whether the Veteran's current discoloration of the toenails are related to his treatment in service, documented as infectious lesions.  

The Board finds that this opinion is unclear.  The examiner appears to indicate that he did not review the actual September 1969 service treatment records (which are contained in the claims folder).  Additionally, the Board notes that the Veteran is competent and credible with regards to his contentions that he has had skin problems since service.  See supra Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His friend is also competent and credible as to his observations of the Veteran's skin.  Id.  

Furthermore, while the Veteran did not manifest any skin abnormalities other than that noted herein during the June 2007 VA examination, review of the claims folder reflects that he has been treated for various skin problems since service (e.g. wart in February 2001, seborrheic keratosis in June 2004, and skin rash in March 2007).  Therefore, on remand, the Veteran must be afforded another VA skin examination to determine the nature and etiology of any currently manifested skin disorder and/or documented post-service in the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).  

Claim for service connection for a stomach disorder-The Veteran contends that he has a current disorder of the stomach due to drinking bad water in Vietnam.  See VA Form 21-4138, Statement in Support of Claim, received in May 2006.  He also testified at his hearing that he has had stomach cramps and diarrhea on a near weekly basis which has worsened over the years.  The Veteran indicated that he has had problems since he left Vietnam.  As noted herein, the Veteran is credible and competent to state that he has had stomach problems since service discharge.  See supra Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The record shows that he has been assessed with various disabilities, e.g., gastroesophageal reflux disease (June 1998, February 2001, and November 2001), hiatal hernia with reflux (March 2006), and chronic stomach upset (March 2007).  Also, a November 2001 private treatment report noted that the Veteran started to complain of pressure in the epigastric region about two years before.  The Veteran has not been afforded an examination to ascertain the nature and etiology of any current stomach disorder.  Therefore, on remand, he must be afforded such an examination. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran whether he has been treated by any non-VA provider for any claimed disorder whose records are not yet associated with the claims file.  Obtain any identified records.

2. Obtain the Veteran's VA clinical records since June 2009, when the statement of the case (SOC) was issued.  

3. Afford the Veteran an opportunity to submit or identify any other clinical or non-clinical records he believes might substantiate any claim on appeal, such as, for example, records showing that he used medications (including over-the-counter medication) to treat a skin disorder proximate to service.

4. Schedule the Veteran for an audiological examination to determine the nature and etiology of any current hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken. 

The examiner should determine the current severity of any bilateral hearing loss disability, if a medical diagnosis of hearing loss disability is assigned.  

If a medical diagnosis of hearing loss disability is assigned, the examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any current bilateral hearing loss disability is related to active duty, to include the Veteran's conceded in-service noise exposure.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

A report should be prepared and associated with the Veteran's VA claims folder. 

5. Schedule the Veteran for a VA examination to determine the nature and etiology of all currently manifested skin disabilities and any skin disorder documented in the claims folder after service discharge.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must identify all current skin disabilities found on evaluation. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any skin disorder identified on evaluation and documented at anytime in the record post-service is related to service.  

In rendering this opinion, the examiner should comment on and discuss the September 1969 service treatment record reflecting treatment with penicillin for skin lesions.  The examiner should address the Veteran's contentions that he has had skin problems since service. 

A complete rationale for any opinion expressed should be provided in a legible report. The examiner should address any contrary evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

A report should be prepared and associated with the Veteran's VA claims folder. 

6. Schedule the Veteran for a VA examination to determine the nature and etiology of any current stomach disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  All indicated studies should be performed, and all findings should be reported in detail. 

The examiner must identify all stomach disorders found on evaluation. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that any stomach disorder identified on evaluation, or documented at anytime in the record post-service, is related to service.  

In rendering this opinion, the examiner should comment on and discuss the Veteran's contentions that he has had worsening stomach problems since service. 

A complete rationale for any opinion expressed should be provided in a legible report.  The examiner should address any contrary evidence of record. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

A report should be prepared and associated with the Veteran's VA claims folder. 

7. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

8. After undertaking any additional development which it deems to be necessary, readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


